       Case 4:19-cv-03090 Document 1 Filed on 08/19/19 in TXSD Page 1 of 4



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 THEODORE PILISZEK, M.D.,                         §
     Plaintiff,                                   §
                                                  §
 v.                                               §
                                                  §          CIVIL ACTION NO. 4:19-cv-3090
 CHUBB LLOYDS INSURANCE                           §
 COMPANY OF TEXAS,                                §
     Defendant.                                   §

         DEFENDANT CHUBB LLOYDS INSURANCE COMPANY OF TEXAS’S
                         NOTICE OF REMOVAL

        Defendant Chubb Lloyds Insurance Company of Texas (“Chubb”) files this Notice of

Removal pursuant to 28 U.S.C. § 1446(a).

                                              I.
                                         BACKGROUND

        1.     On July 19, 2019, Theodore Piliszek, M.D. (“Plaintiff”) filed a lawsuit against

Chubb, Cause No. 2019-49396; Theodore Piliszek, M.D. v. Chubb Lloyds Insurance Company of

Texas, pending in the 133rd Judicial District Court of Harris County, Texas. A certified copy of

Plaintiff’s Original Petition is attached as Exhibit 1. Chubb was served with the Original Petition

on July 29, 2019.

        2.     Chubb timely filed this notice of removal within the 30-day period required by 28

U.S.C. § 1446(b).

                                             II.
                                     BASIS FOR REMOVAL

        3.     Removal is proper based on diversity of citizenship. 28 U.S.C. § 1332(a). In

particular:

                    a. Plaintiff is a citizen of Texas.
      Case 4:19-cv-03090 Document 1 Filed on 08/19/19 in TXSD Page 2 of 4



                    b. Chubb is an unincorporated association. Therefore, its citizenship for

                       purposes of diversity jurisdiction is determined solely by the citizenship of

                       each of its members. See Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d

                       877, 882–883 (5th Cir. 1993), cert. denied, 522 U.S. 815 (1997). Eight of

                       the eleven members of Chubb are now, and were at the time this action was

                       commenced, citizens of the state of New Jersey. Two of the members are

                       now, and were at the time this action was commenced, citizens of the state

                       of New York. The final member of Chubb is now, and was at the time this

                       action was commenced, a citizen of the commonwealth of Pennsylvania.

                       Therefore, Chubb is now, and was at the time this action was commenced,

                       a citizen of New Jersey, New York, and Pennsylvania.

       4.      Plaintiff’s Original Petition states that Plaintiff “seeks monetary relief over

$200,000, but not more than $1,000,000,” including interests and costs. [Pl.’s Pet. ¶ 4.] Although

Chubb disputes liability and damages, it is evident from Plaintiff’s Original Petition that Plaintiff

asserts claims for monetary relief that, if granted, would exceed $75,000. All requirements are met

for removal under 28 U.S.C. §§ 1332 and 1441(b).

       5.      Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division encompass Harris County, Texas, the place where the removed action has been pending.

       6.      Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal will be filed with

the Clerk of the 133rd Judicial District of Harris County, Texas and served on all parties.

       7.      All pleadings, process, orders, and other filings in the state court action are attached

to this notice as required by 28 U.S.C. § 1446(a). Those filings consist of the following, as required

by Local Rule 81:




                                                  2
      Case 4:19-cv-03090 Document 1 Filed on 08/19/19 in TXSD Page 3 of 4



       Exhibit 1:      Plaintiff’s Original Petition;
       Exhibit 2:      All executed process in the case;
       Exhibit 3:      The docket sheet (no orders have been signed in the state court action);
       Exhibit 4:      An index of matters being filed; and
       Exhibit 5:      List of all counsel of record and parties represented.

                                             III.
                                        JURY DEMAND

       8.      Pursuant to Federal Rule of Civil Procedure 38, Chubb demands a trial by jury.

                                             PRAYER

       Defendant Chubb Lloyds Insurance Company of Texas respectfully gives notice that this

state court action has been removed and placed on this Court’s docket for further proceedings.

Defendant Chubb further requests any additional relief to which it is justly entitled.

                                                      Respectfully submitted,


                                                      s/ Joseph A. Ziemianski
                                                      Joseph A. Ziemianski
                                                      Attorney-in-Charge
                                                      Texas State Bar No. 00797732
                                                      Federal Bar No. 25915
                                                      E-mail: jziemianski@cozen.com

                                                      OF COUNSEL:

                                                      Vanessa D. Durante
                                                      Texas Bar No. 24076361
                                                      Federal Bar No. 3372608
                                                      E-mail: vdurante@cozen.com
                                                      COZEN O’CONNOR
                                                      1221 McKinney Street, Suite 2900
                                                      Houston, Texas 77010
                                                      Telephone: (832) 214-3900
                                                      Telecopier: (832) 214-3905

                                                      ATTORNEYS FOR DEFENDANT
                                                      CHUBB LLOYDS INSURANCE
                                                      COMPANY OF TEXAS




                                                 3
      Case 4:19-cv-03090 Document 1 Filed on 08/19/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served upon all
known counsel of record on August 19, 2019, via electronic mail and certified mail, return receipt
requested.




                                                    s/ Joseph A. Ziemianski
                                                    Joseph A. Ziemianski




                                                4
